 

 

EXHIBIT 10.1

 

October 29, 2016

 

Mike Goldstein

 

Dear Mike,

 

Applied Genetic Technologies Corporation (the “Company”, “AGTC”) is pleased to
offer you a full time position as Chief Medical Officer at an annual salary of
$370,000.  Your net compensation will be less applicable deductions, taxes, and
other amounts required by federal and state laws. Your starting date will be
December 1, 2016.  

 

You will be eligible to participate in the management performance bonus plan.
You will be eligible for a bonus of up to 35% of your annual salary based on
completion of specific goals defined and agreed to at the beginning of each
fiscal year (July 1st).  The actual amount of the bonus will be subject to the
approval of the Board of Directors.  

 

As a Company employee you will be eligible to enroll in the employee benefit
plans and programs as described and provided by our leasing agent TriNet.  AGTC
is a drug free workplace and you will therefore be required to submit to a drug
screening; authorization for this will be sent separately by TriNet.  The
Company contribution towards health insurance, and other benefits which you may
choose, will be approximately $750 per month. If you need to cover any
additional family members, the Company will pay an additional amount equal to
50% of the difference between individual coverage and family coverage.  The
Company also offers its employees participation in a 401(k) plan also
administered through TriNet and matches each employee’s contribution up to a
maximum of 4% of their annual salary.  Each employee has full control over
investment vehicle selection and monitoring.

 

Initially, you will be entitled to 20 days of Paid Time Off, based on your
employment anniversary date in addition to the standard company holidays as
described in our Employee Manual. The time will be accrued on a bi-weekly basis
and may be used as soon as it is earned. You will receive one additional day per
year for each full year of employment based on your anniversary date, up to a
maximum of 30 days. This time is for you to use as needed for vacation, family
business, sick days or other necessary time away from work.  Such leave may be
accumulated over three years but in no event shall your leave be accrued in
excess of 45 days per year. If your employment terminates for any reason
whatsoever, you shall be entitled to receive, in addition to any unpaid salary,
any unused PTO accrued to the date of your termination of employment but not to
exceed 45 days.

 

The Company has the right to modify, amend or terminate any such plans and
programs described in this letter, as well as its Employee Manual, at any time
at its sole discretion.

 

The Company will reimburse you for all reasonable and necessary traveling
expenses and other disbursements actually incurred by you for or on behalf of
the Company in the performance of your duties during your employment.  As with
other employees, you shall be required to submit to the Company every two weeks
reports of claims of such expenses and disbursements for approval and
reimbursement by the Company.

 

 

--------------------------------------------------------------------------------

 

It is understood that this position is headquartered in Boston.  It is further
understood that the Company maintains significant operational, research and
administrative space in Gainesville, Florida and that the Company expects you to
travel to Gainesville as required.

 

Additionally, on a case by case basis we will review Company reimbursement for
educational expenses.  In cases where your educational courses are mutually
beneficial to the Company, the Company will reimburse you for up to one class
that you successfully complete per semester.

 

The Company has set up an Employee Incentive Stock Option Plan in which you are
eligible to participate.  Upon formal approval by the Board of Directors, you
will be issued options with an exercise price as determined by the Board to be
Fair Market Value at the time of their grant which will be as close to your
start date as possible.  These options will vest over a period of four years,
with an initial one-year cliff which starts on the date of your first day of
work. If there is a change of control and you are not offered the position of
Chief Medical Officer at the acquiring company, then your options will be
considered fully vested upon the change in control.

 

The Company conducts performance reviews on all personnel in July of each year.
Consideration is given for salary increases annually during the review period
but going through the review process in itself does not mandate that an employee
will receive a raise. The employee’s performance and progression will dictate
what ongoing salary levels and bonus and equity opportunities will be; provided
that in no event shall Employee’s salary or target bonus decrease.

 

As you are aware, your employment by the Company is full business time
employment and you will be required, except as provided below, to devote all
your working time to the business of the Company and not to engage in any other
business or private services to any other business either as an employee,
officer, director, agent, contractor or consultant, except with the express
written consent of the Company. Notwithstanding the preceding statements, the
Company agrees that you (i) will continue seeing patients on average one (1) day
per week and (ii) may serve as a member of the board of directors or advisory
boards of such non-competing businesses as approved by the Company and other
non-profit, charitable or industry trade organizations.  Notwithstanding your
outside activities, you agree to ensure that such activities do not conflict
with the interests of the Company or interfere with the performance of your
duties to the Company.  You will hold in a fiduciary capacity for the benefit of
the Company, all information with respect to the Company’s finances, sales,
profits, and other proprietary and confidential information acquired by you
during your employment.  In furtherance of this condition of your employment,
the Company requires that you sign the Nondisclosure, Inventions and
Non-Competition Agreement enclosed with this letter.

 

This letter agreement is not intended to and it does not create any employment
contract for any specified term or duration between you and the Company. Your
employment with the Company is terminable at any time, by yourself upon two
weeks written notice, or by the Company upon two weeks written notice or payment
of salary in lieu thereof.  Your employment may also be terminated for Cause by
the Company at any time without advance written notice. “Cause” is defined for
purposes of your employment as any of the following:

 

 

•

Your failure to effectively carry out your duties and responsibilities, as
evaluated and determined by the Company;

 



--------------------------------------------------------------------------------

 

 

•

Violation in any material respect of requirements of this letter, the Employee
Manual, or any provision of an applicable code of conduct or ethics;

 

 

•

Conduct which, in the Company’s determination, causes damage to the reputation
or credibility of the Company, its employees, products or services, or the
position that you hold, or to the Board’s confidence in you; or

 

 

•

Conduct which violates the Nondisclosure, Inventions and Non-Competition
Agreement, or which involves dishonesty, moral turpitude, or material
misrepresentation.

 

Assuming that you have effectively worked in your new position for a period of
at least six months, then if your employment is terminated because either (A)
the Company terminates your employment without Cause or (B) upon the sale of all
or substantially all of the stock or assets of the Company, whether by merger,
acquisition or otherwise, the successor company does not offer you a position
with substantially equivalent responsibilities and with total compensation and
benefits at least equivalent to those you are receiving from the Company
immediately prior to the event or a severance package equal to or greater than
this severance package (and provided that you execute and do not revoke a
Release and Settlement Agreement in the form reasonably acceptable to the
Company and you), you will be entitled to receive an amount equal to nine
months’ severance for the first year of your employment, or 12 months’ severance
after the first year, to include base salary and bonus earned (less all
applicable deductions), plus the Company’s payment of the Company portion of the
premium for benefits that you continue pursuant to the Consolidated Omnibus
Benefits Reconciliation Act of 1984, as amended, payable in a lump sum or as
otherwise agreed to by you and the Company.  In addition, in the event of your
termination as described in subsection B of this paragraph and subject to the
conditions set forth therein, any outstanding unvested options will vest and
become exercisable.    

 

Upon termination of your employment with the Company and prior to your departure
from the Company, you agree to submit to an exit interview for the purposes of
reviewing this letter agreement, the Nondisclosure, Inventions and
Non-Competition Agreement and the trade secrets of the Company, and surrendering
to the Company all proprietary or confidential information and articles
belonging to the Company.

 

By your signature below, you represent and warrant to the Company that you are
not subject to any employment, non-competition or other similar agreement that
would prevent or interfere with the Company’s employment of you on the terms set
forth herein.  

 

This letter agreement, the Nondisclosure, Inventions and Non-Competition
Agreement and all ancillary agreements (collectively, the “Agreements”) shall be
governed by the laws of the Commonwealth of Massachusetts.  The Agreements
constitute the entire agreement between the Company and you, and supersede any
and all previous oral or written representation, communication, understanding or
agreement between us. Any and all changes or amendments to the Agreements shall
be made in writing and signed by the parties.

 

If the foregoing accurately reflects your expectations for employment at the
Company, we would appreciate your returning to us a copy of this letter duly
signed and dated in the space provided, whereupon this letter agreement shall
become binding upon you and the Company.  This offer is valid through Nov. ___,
2016.

 



--------------------------------------------------------------------------------

 

Finally, it is with great pleasure that I offer you this position at AGTC.  The
Company is delighted with the prospect of your joining our team.  We have
exciting and challenging work ahead of us!

 

Sincerely,

 

/s/Susan Washer______________October 29, 2016

President and CEO

 

Consented to and Agreed:

 

 

 

 

/s/ Mike Goldstein                                          
                                 11/14/2016            

Mike GoldsteinDate

